United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, CLEVELAND POST
OFFICE, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0828
Issued: December 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 7, 2021 appellant filed a timely appeal from a March 15, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that a traumatic
incident occurred in the performance of duty on January 19, 2021, as alleged.
FACTUAL HISTORY
On January 20, 2021 appellant, than a 25-year-old city carrier assistant, filed a traumatic
injury claim (Form CA1-) alleging that on January 19, 2021 she twisted her left ankle as she was
walking down steps at 1:00 p.m. while in the performance of duty. She explained that she finished
1

5 U.S.C. § 8101 et seq.

her relay and then called her supervisor. On the reverse side of the claim form appellant’s
supervisor acknowledged that appellant was injured in the performance of duty and indicated that
she stopped work on the alleged date of injury.
In a narrative statement dated January 19, 2021, appellant explained that as she walked
down steps she twisted her ankle and heard it pop. She finished her relay, but could not apply too
much pressure to the left foot. After she finished her relay, appellant reported her injury to her
manager and requested medical treatment.
Appellant submitted a duty status report (Form CA-17) dated January 19, 2021 from
Dr. Francis Aona, a Board-certified family practitioner, wherein he related that appellant was seen
for a left ankle sprain, which occurred that day as she was descending stairs.
In a development letter dated January 26, 2021, OWCP informed appellant that additional
evidence was necessary to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to submit the necessary evidence.
OWCP received medical reports dated January 21 and February 4 and 17, 2021 from
Dr. Kevin J. Kolovich, a Board-certified orthopedic surgeon. Dr. Kolovich related that appellant
twisted her ankle on a step when delivering mail on January 19, 2021. He explained that she was
treated at a hospital emergency room on January 19, 2021 and was placed in an Ace wrap and air
cast for support.
OWCP also received letters dated January 21 and February 4, 2021 from Michael W.
Koening, a physician assistant, which stated that appellant was seen at the clinic and excused from
work.
In a letter dated February 2, 2021, appellant’s supervisor, Postmaster K.L., controverted
appellant’s claim. She related that she had observed appellant on her route until 1:52 p.m. While
appellant related that she twisted her ankle at approximately 1:00 p.m., she did not deliver mail to
that address until 2:17 p.m. K.L. noted that appellant called the employing establishment at 2:40
p.m. to report that she twisted her ankle. She related that she took photographs of appellant’s ankle
and that appellant did not have any difficulty twisting her ankle for the photographs. K.L. also
related that the resident did not see appellant limp nor use the steps. She submitted photographs
of several homes with steps and pictures of appellant’s ankle.
Appellant submitted a response to OWCP’s development questionnaire, which was
received on February 6, 2021. She attested that on January 19, 2021, after she delivered mail, and
as she descended stairs, she twisted her ankle on the second to last step. Appellant explained that
she limped the rest of her relay and when she got back to her truck she used her telephone to call
her supervisor, she also explained that, as she was in training, she was not allowed to carry her cell
phone on her route. She related that she sought treatment at the hospital after her supervisor arrived
and took pictures.
By decision dated March 15, 2021, OWCP denied appellant’s claim, finding that appellant
had not established that the January 19, 2021 incident occurred, as alleged. It concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the em ployment
incident caused a personal injury. 6
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.7 The employee has not met his or her burden of proof of establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a case has been established. An employee’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence. 8

2

Id.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

See J.M., Docket No. 19-1024 (issued October 18, 2019); M.F., Docket No. 18-1162 (issued April 9, 2019).

8

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

3

ANALYSIS
The Board finds that appellant has met her burden of proof to establish that a traumatic
incident occurred in the performance of duty on January 19, 2021, as alleged.
Appellant has consistently reported that on January 19, 2021 she twisted her left ankle as
she walked down steps while in the performance of duty. She has explained that she finished her
relay and then called her supervisor to inform her of the injury. Appellant stated that she did not
call right away because she was not allowed to carry her cell phone on her route as a trainee and
her telephone was in her truck. She submitted a detailed account of the January 19, 2021
employment incident in her response to OWCP’s development questionnaire, received on
February 6, 2021, which was consistent with the account she provided on her claim form. The
evidence of record also establishes that appellant thereafter sought immediate medical care on
January 19, 2021 for her left ankle.
The injuries appellant claimed are consistent with the facts and circumstances she set forth,
her course of action, and the medical evidence she submitted regarding her care on January 19,
2021 and thereafter. An employee’s statements alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.9 The Board, thus, finds that appellant has met her burden of proof to establish
that the January 19, 2021 employment incident occurred in the performance of duty, as alleged.
As appellant has established that the January 19, 2021 employment incident factually
occurred as alleged, the question becomes whether the incident caused an injury. 10 Since OWCP
found that appellant had not established fact of injury, it did not evaluate the medical evidence.
The Board, therefore, will set aside OWCP’s March 15, 2021 decision and remand the case for
consideration of the medical evidence of record. 11 After such further development as deemed
necessary, OWCP shall issue a de novo decision addressing whether appellant has met her burden
of proof to establish an injury causally related to the accepted January 19, 2021 employment
incident.
CONCLUSION
The Board finds that appellant has met her burden of proo f to establish that a traumatic
incident occurred in the performance of duty on January 19, 2021, as alleged. The Board further
finds that this case is not in posture for decision regarding whether she has established an injury
causally related to the accepted January 19, 2021 employment incident.

9

See supra note 8.

10

See M.A., Docket No. 19-0616 (issued April 10, 2020); C.M., Docket No. 19-0009 (issued May 24, 2019).

11

S.M., Docket No. 16-0875 (issued December 12, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2021 decision of the Office of
Workers’ Compensation Programs is reversed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: December 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

